DETAILED ACTION
	Examiner acknowledges applicant’s remarks dated 9/24/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/24/2021 with respect to office action dated 6/24/2021 have been fully considered and are persuasive.  The rejections of 6/24/2021 have been withdrawn.

Specification
	Examiner acknowledges amendments to specification dated 9/24/2021.  The amendments are related to cross-reference to related applications section.  

Reason for Allowance
Claims 1-21 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a (temperature) sensor configured to operate intermittently and provide a sense signal and a monitoring signal that activates during an operation period of the sensor, a first logic circuit configured to provide a first read command signal and then a second read command signal responsive to a mode register read command;  a second logic circuit configured to supply a control signal responsive to the monitoring signal and the first read command signal: and a third logic circuit configured to latch a signal generated based on the sense signal responsive to the second read command signal and the control signal.

The closest reasonable prior art reference is Chu. (8,545,095) teaches a temperature sensing circuit includes a flag signal generating unit which includes plurality of flip-flops, wherein the first to fourth 
The secondary reference, Jung et al. (2014/0029367), teaches a memory control with a mode resister.  However, Jung does not teach a first logic configured to provide a first read command and then a second read command signal responsive to a mode register command.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a (temperature) sensor configured to operate intermittently and provide a sense signal and a monitoring signal that activates during an operation period of the sensor, a first logic circuit configured to provide a first read command signal and then a second read command signal responsive to a mode register read command;  a second logic circuit configured to supply a control signal responsive to the monitoring signal and the first read command signal: and a third logic circuit configured to latch a signal generated based on the sense signal responsive to the second read command signal and the control signal.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855